Citation Nr: 0520083	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  97-32 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for herpes 
encephalitis. 

2.  Entitlement to service connection for diabetes mellitus. 

3.  Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran had over twenty years of active service when he 
retired in February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1996 and September 1997 rating 
determinations of a regional office (RO) of the Department of 
Veterans Affairs (VA).  

This matter was previously remanded by the Board in January 
2004.  

At the time of the previous remand, the Board also had before 
it the issue of service connection for a bilateral shoulder 
disability.  In a January 2005 rating determination, the RO 
granted service connection for mild degenerative joint 
disease of the right and left shoulders.  That action 
constituted a full grant of the benefit being sought (service 
connection), and the bilateral shoulder disability issue is 
therefore no longer in appellate status.   


FINDINGS OF FACT

1.  There is no current diagnosis of Diabetes mellitus.

2.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether there is an 
etiological relationship between the veteran's service-
connected herpes simplex and herpes encephalitis.  

3.  The veteran's rhinitis was manifested during his active 
duty service.




CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).

2.  With resolution of reasonable doubt in the appellant's 
favor, herpes encephalitis is proximately due to or the 
result of service-connected herpes simplex.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2004).

3.  Allergic rhinitis was incurred in the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the March 
1996, September 1997, May 2001, and January 2005 rating 
determinations, the April 1997 and February 2000 statements 
of the case, the January 2002 and January 2005 supplemental 
statements of the case, and the June 2004 VCAA letter, have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the statement and supplemental statements of the 
case and in the VCAA letter the appellant was advised of the 
types of evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
the relevant evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the June 2004 letter notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  In this regard, the appellant was 
advised to identify any source of evidence and that VA would 
assist in requesting such evidence.  The Board believes that 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decisions in March 1996 and September 
1997 came before notification of the veteran's rights under 
the VCAA.  It is arguable that the VCAA notice was not 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.  After the rating actions on 
appeal were promulgated, the RO did provide notice to the 
claimant in June 2004 regarding what information and evidence 
was needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim have been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that that all VA and 
private treatment records have been obtained and that the 
veteran has been afforded several VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
diabetes mellitus, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310 and compensation is 
payable for the degree of aggravation of a nonservice-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102.

Diabetes Mellitus

A review of the veteran's service medical records reveals 
that they are devoid of findings or a diagnosis of diabetes 
mellitus.  

There have also been no diagnoses or findings of diabetes 
mellitus in treatment records or examinations performed 
subsequent to service.  Moreover, the November 2002 VA 
examiner indicated that a thorough review of the claims 
folder had revealed no evidence of diabetes mellitus.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding 
that the VA's and the United States Court of Appeals for 
Veterans Claims interpretation of section 1110 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); See also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ; 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

The objective medical findings demonstrate that the veteran 
does not currently have diabetes mellitus. 

As to the veteran's beliefs that he currently has diabetes 
mellitus, the Board notes that he is not qualified to render 
such an opinion.  See Espiritu v, Derwinski, 2 Vet. App. 492 
(1992).

While the Board is sympathetic to the veteran's beliefs, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.

Herpes Encephalitis

The Board notes that service connection is currently in 
effect for herpes simplex, which has been assigned a 30 
percent disability evaluation.  

In August 1997, the veteran requested service connection for 
herpes encephalitis secondary to his service-connected herpes 
simplex.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that he was hospitalized in April 1997 in order 
to rule out herpes encephalitis.  The veteran was noted to 
have had a history of tremors beginning in December 1996.  
They were initially reported to have occurred two to three 
times per week but had increased to two times per day by 
March 15, 1997, and to five or six times per day thereafter.  
The veteran indicated that the tremors were associated with a 
feeling of warmth throughout his body and associated with 
headaches, localized primarily on the left side, and tingling 
of the left side of the body.  The veteran stated that the 
tremors started in the lower extremities and became a 
generalized shaking throughout his body.  He denied any loss 
of consciousness or any loss of bowel or bladder control.  He 
also denied any injuries as a result of the tremor.  The 
veteran indicated that these episodes lasted three to five 
minutes. 

Following examination and testing, final diagnoses of bipolar 
disorder with mild delusional features; pseudopsia; history 
of herpes simplex type I with erythema in multiform reaction; 
and no evidence of herpes encephalitis per this admission, 
were rendered.  

In December 1997, the veteran underwent a brain scan to 
evaluate any brain perfusion.  The results revealed a normal 
SPECT brain scan.  

In July 1998, several statements were received from the 
veteran's wife and friends attesting to his seizure-like 
activities.  

In a July 1999 statement, the veteran's private physician, A. 
Crosby, D.O., who is a physician at the Fort Huachuca 
Outpatient Clinic, indicated that it was his opinion that the 
veteran's condition, diagnosed as pseudoseizures from January 
to March 1997, was directly related to a viral infection.  He 
noted that the symptoms that the veteran was experiencing 
were that of herpes encephalitis.  He stated that the proper 
treatment for this was 1200 mg of acyclovir intravenously.  
He noted that the veteran had been under his care since July 
1997 and was on Valtrex, a drug to control herpes, which had 
brought his pseudoseizures under some control.  He indicated 
that prior to using this drug, the veteran had seizures every 
two days and that he now had seizures about every ten days to 
two weeks.  Dr. Crosby stated that prior to the use of 
Valtrex, other anti-depression and anti-seizure medications 
were tried which did not work.  He indicated that it was his 
opinion that the veteran's infection with herpes was the 
basis for his problem.  

In a May 2000 letter, Dr. Crosby noted that the veteran had 
been under his care since his retirement from the service.  
He stated that the veteran's pseudoseizures began in December 
1996, which was nine months after his retirement, but were 
not diagnosed until March 1997.  He noted that the symptoms 
that the veteran had and still experienced were that of 
herpes encephalitis.  He stated that since this was 
nondiagnosable except by brain biopsy or autopsy, there was a 
presumption of the disease and the veteran was being treated 
accordingly.  Dr. Crosby indicated that the seizures were 
real and were in his professional opinion related to his 
service-connected disability of herpes simplex II.  He noted 
that the veteran's medication was still the same and that the 
pseudoseizures had increased.  

At the time of a July 2000 VA neurological examination, the 
examiner, following examination, indicated that the veteran 
had mixed tension type/vascular headaches.  He stated that 
the severity of the headaches had been worsened by the 
veteran's encephalitis.  He noted that the veteran appeared 
to be moderately impaired at present due to a combination of 
factors including tension type headaches as well as possible 
organic brain syndrome status post encephalitis.  

In a June 2002 report, E. Fletcher, M.D., the clinical 
director of the Ft. Huachuca Outpatient Clinic, indicated 
that the veteran was a patient of his and had a confirmed 
diagnosis of herpes encephalitis with the complication of 
pseudoseizures.  

In October 2002, the veteran was afforded a VA neurological 
examination.  The examiner indicated that the veteran had had 
generalized oral/facial herpes in 1983, which resolved.  He 
further observed that the veteran developed symptoms of 
headaches associated with a stiff neck and tonic/clonic 
jerking movements in 1996.  The veteran was noted to have had 
extensive evaluation for these symptoms including a normal 
video EEG and normal cranial imaging.  The examiner indicated 
that the veteran described his "seizures" as consisting of 
both mild spells (which consisted of mild generalized jerking 
movements) as well as what he called "grand mal" seizures 
(which he described as consisting of violent shaking).  The 
seizures lasted several minutes at a time and occurred every 
other day.  The veteran noted that his seizures had improved 
since being on Valtrex.  

The veteran described his headaches as beginning either 
bilaterally in a posterior occipital area or a frontal area.  
The pain was a crushing/squeezing/stabbing pain.  There was 
no scotomata, nausea, or vomiting associated with the 
headaches.  He did have photophobia and phonophobia and 
occasional left-sided numbness associated with the headaches.  
Following examination, the examiner indicated that while it 
was possible that the veteran did have herpes encephalitis in 
1996, the work up failed to demonstrate this diagnosis.  He 
noted that the veteran had relatively low level symptoms 
which would be relatively inconsistent with a diagnosis of 
herpes encephalitis.  He stated that the "seizures" did not 
appear to be epileptic in nature but appeared to stem from a 
psychogenic etiology.  The examiner stated that, overall, the 
lack of positive laboratory results and history suggested 
that this veteran did not have herpes encephalitis, although 
this possibility could not be ruled out entirely.  

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  
While the evidence does not overwhelmingly support the grant 
of service connection for herpes encephalitis it cannot be 
stated that the preponderance of the evidence is against the 
claim of service connection for herpes encephalitis.  

Although the veteran was afforded several tests which could 
have demonstrated that he had had herpes encephalitis, which 
did not reveal herpes encephalitis, no one has definitively 
ruled out that the veteran has had herpes encephalitis.  The 
veteran's two private physicians, both employed at an Army 
Medical facility, and who have followed the veteran for an 
extended period of time, have indicated that the veteran had 
herpes encephalitis and its resulting residuals.  Moreover, 
the October 2002 VA examiner, while indicating that the 
overall lack of positive laboratory results and history 
suggested that the veteran did not have herpes encephalitis, 
stated that this possibility could not be ruled out entirely.  
Furthermore, Dr. Crosby, in his May 2000 letter, indicated 
that herpes encephalitis was nondiagnosable except by brain 
biopsy or autopsy, which have not been performed.  As no one 
has definitively ruled out herpes encephalitis, and as the 
veteran's private physicians, both Army doctors who have 
treated him for an extended period of time, have indicated 
that the veteran has herpes encephalitis related to his 
herpes simplex, it cannot be stated that the preponderance of 
the evidence is against the claim of service connection for 
herpes encephalitis.  Therefore, service connection for 
herpes encephalitis is warranted.



Allergic rhinitis

It does not appear that rhinitis was noted at the time of the 
veteran's entry into service in 1976.  Therefore, he is 
entitled to the presumption of soundness with regard to this 
issue.  38 U.S.C.A. §§ 1111, 1137.  However, the Board notes 
that on the veteran's September 1995 service separation 
examination, he was diagnosed as having allergic rhinitis.

The Board further observes that in June 2002, the Board 
requested further development with regard to the issue of 
service connection for allergic rhinitis, to include a VA 
examination.  The veteran was to be afforded a VA examination 
to determine the nature, extent, and etiology of any 
identifiable underlying rhinitis process.  The examiner was 
requested to render an opinion as to whether it was at least 
as likely as not that the veteran's rhinitis, if present, was 
related to any incident of active service.  

In November 2002, the veteran was afforded the requested 
examination.  The examiner noted that the veteran's chief 
complaint was drainage down the back of his throat.  He 
stated that this had been present since he was a teenager.  
The veteran felt that this was made somewhat worse by the 
military because he was stationed in Germany, a cold 
environment.  The veteran reported that he continued to have 
copious discharge on the back of his throat even after his 
retirement.  The examiner noted that the veteran had recently 
been diagnosed with cancer of the tongue.  

Following examination, the examiner diagnosed the veteran as 
having chronic rhinitis, by history, and carcinoma of the 
tongue.  He stated that as far as the veteran's rhinitis was 
concerned, historically, this was present prior to being in 
the military.  He indicated that he could not say with 
certainty whether this was aggravated by his stay in Germany.

Although the November 2002 examiner was of the opinion that 
the rhinitis preexisted service, the Board does not believe 
that this opinion by itself, rendered years after the 
veteran's entry into service, constitutes clear and 
unmistakable evidence to satisfy the first part of the two-
step analysis required to determine if the presumption of 
soundness has been rebutted.  See VAOPGCPREC 3-2003 (July 16, 
2003).  Since the presumption of soundness has not been 
rebutted, service connection is warranted for allergic 
rhinitis on the basis that it was first manifested during 
active duty service. 


ORDER

Service connection for diabetes mellitus is not warranted.  
To this extent, the appeal is denied.  

Service connection for herpes encephalitis is warranted.  
Service connection for allergic rhinitis is warranted.  To 
this extent, the appeal is granted.   




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


